COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  IN THE INTEREST OF                              §
  B.R.F,                                          §           No. 08-21-00110-CV
  A CHILD.                                        §              Appeal from the

                                                  §            109th District Court

                                                  §         of Winkler County, Texas

                                                  §            (TC# DC20-17,846)

                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 30TH DAY OF JULY, 2021.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.